                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

JULIA E. BLACKWOOD,

          Plaintiff,

v.                                 Civil Action No. 2:18-cv-1216

BERRY DUNN, LLC,

          Defendant.


                                 ORDER


          Pending is defendant Berry Dunn, LLC’s (“Berry Dunn”)

motion in limine to Exclude Evidence Relating to Punitive

Damages, filed July 22, 2019.1


          The law in West Virginia governing the availability of

punitive damages states:

     An award of punitive damages may only occur in a civil
     action against a defendant if a plaintiff establishes
     by clear and convincing evidence that the damages
     suffered were the result of the conduct that was
     carried out by the defendant with actual malice toward
     the plaintiff or a conscious, reckless and outrageous
     indifference to the health, safety and welfare of
     others.

W. Va. Code § 55-7-29(a) (2015); Warden v. Bank of Mingo, 176 W.

Va. 60, 65, 341 S.E.2d 679, 684 (1985) (“Punitive damages are




1 The deadline for filing responses to motions in limine set in
the court’s October 22, 2018 scheduling order was July 29, 2019.
No response from plaintiff has been received.
allowed only where there has been malice, fraud, oppression, or

gross negligence.”).


           Plaintiff’s only remaining claim for breach of promise

and detrimental reliance, which the court treats as a claim of

equitable estoppel, is based on Berry Dunn’s offer of severance

pay which was not provided to the plaintiff.    Assuming

plaintiff’s allegations are accurate, Berry Dunn first promised

her severance pay at a March 16, 2017 meeting in which her

employment was terminated.   Thereafter, through email, Berry

Dunn twice reaffirmed that she would receive severance pay.

Then, just five days later, on March 21, 2017, Berry Dunn

informed plaintiff that in order to receive the severance pay,

she would need to sign a severance agreement.   During that five-

day period and without informing Berry Dunn that she had done

so, plaintiff purportedly relied to her detriment on the

promised severance pay.   Blackwood Aff., ECF No. 40-1, ¶¶ 32,

43-50.


           These circumstances are insufficient to lend either

factual or legal support for a claim of punitive damages.     Berry

Dunn’s actions regarding the severance pay do not rise to the

level of malicious, fraudulent, oppressive or grossly negligent

conduct.




                                 2
         Accordingly, it is ORDERED that Berry Dunn’s motion in

limine to exclude evidence relating to punitive damages be, and

hereby is, granted.


         The Clerk is directed to transmit copies of this order

to all counsel of record.


                      ENTER: August 2, 2019




                                3
